On behalf of the Government and the people of our proud Federation of Saint Kitts and Nevis, Mr. President, I would like to congratulate you on your election to lead the General Assembly at its seventy-first session, and I thank you for the honour of addressing the Assembly.
We know that under your tenure, Mr. President, we will focus on striving for the key development goals for 2030 — people, planet, prosperity, peace and partnership. They represent broad global issues that are of particular concern to the small island developing States of the Caribbean region. Indeed, many of the problems facing our world today are linked and should be addressed holistically and multilaterally.
Today in various corners of the world we see masses of people losing faith in the ability of established institutions to defend their interests and respond adequately to their needs. On an almost daily basis we witness an increase in acts of violence against innocent people. We look on, seemingly helpless, as large groups of people feel alienated and isolated in their own countries, with some of them forced to uproot their families and risk their lives to escape armed conflict in search of security and better opportunities.
It is clear that the causes of many of those problems are rooted in years of social neglect and entrenched economic inequities. We cannot resolve them by simply dismissing people’s fears, stereotyping them or resorting to isolationism, xenophobia and protectionism. Our response must be to develop better partnerships and find common ground. Our global challenges demand that we build bridges, not walls. We must strengthen our commitment to multilateralism and cooperation. We must empower international institutions, civil society and the private sector to play a much greater role. The Sustainable Development Goals (SDGs) provide a perfect platform and framework for achieving that in partnership.
Empowering our young people is critically important to the transformation of our world. There is a common view that significant intervention is required in order to nurture aspiration, vision, leadership and a sense of civic responsibility. By providing opportunities for the constructive engagement of young people in critical matters that directly affect them and society, we can transform their frustration into meaningful empowerment. We should tackle head-on the increased incidence of youth-on-youth violence, which is invariably symptomatic of deeper societal issues. We cannot dismiss young people’s evident despair. We have to adopt a multisectoral and integrated approach in order to find ways to make them see that violence is not the answer. In Saint Kitts and Nevis we have focused on job creation, skills enhancement, entrepreneurship, counselling and support to teenage mothers and the provision of other targeted social services.
It is important to note that on 4 July 2011, in keeping with our commitment to working more collaboratively to halt the proliferation of small arms and light weapons, the Caribbean Governments adopted the Declaration on Small Arms and Light Weapons of the Caribbean Community (CARICOM) in my own country’s capital of Basseterre. Those weapons have had devastating effects on many young lives and families. Saint Kitts and Nevis has now signed and ratified the Arms Trade Treaty, but we are still in need of much support.
Saint Kitts and Nevis, like so many small island developing States, remains inherently vulnerable, owing mainly to our small physical size, open economy, lack of economies of scale and, of course, small population. As we have seen time and again, a climate event that lasts only a few hours can wreak havoc on every single aspect of life on our islands. In the past we have asked that the international community address the issue of creating a strategy for the promotion of climate financing, and I once again reiterate that call. It is meaningless to say that billions of dollars are available for climate financing if the mechanisms for accessing the money are opaque, prohibitive and extremely difficult to penetrate. Again, I urge common-sense cooperation and partnership.
We are being further marginalized in the global financial system. Already in the Caribbean, as of the first half of this year, some 16 banks across five countries have lost all or some of their correspondent banking relationships, putting the financial lifeline of those countries at great risk. In our economies, which depend heavily on tourism and remittances as major factors in national development, such actions threaten to derail progress and undermine trade, direct foreign investment and the repatriation of business profits.
Furthermore, we urge the Group of Seven, the Group of 20 and the international financial institutions to re-evaluate the methodologies used to assess whether and how a country qualifies for concessional support or access to certain types of international funds. The arbitrary classification of certain small nations, like Saint Kitts and Nevis — or Dominica, for that matter — as middle-income countries can never make sense when such a country might see its economy grow from 4 to 6 per cent in one year and then watch helplessly as nearly 100 per cent of its gross domestic product is wiped out in six hours of wind and rainfall from a tropical storm. Any new formula must include vulnerability and resilience indices.
As the Prime Minister in the CARICOM quasi- cabinet with lead responsibility for health and human development, I encourage this body and like-minded Governments to join me in re-energizing our efforts to fight non-communicable diseases and antimicrobial resistance, as well as communicable diseases like HIV/ AIDS. That fight is consistent with international efforts to meet our SDG targets. It serves to promote human security, improve individual choices and empower citizens. Saint Kitts and Nevis is grateful to the General Assembly for its continued advocacy, as well as to the Joint United Nations Programme on HIV/AIDS for its support to the Pan-Caribbean Partnership against HIV and AIDS, which has been declared an example of international best practices. We are also proud of the strides that we have made in reducing mother-to- child infection at birth by 97 per cent, and of our efforts to ensure ongoing and more cost-effective access to antiretroviral drugs and treatment and to reduce, through education, the stigma associated with the disease. But the battle is far from won. The Caribbean is still an area of very high prevalence.
It is essential to invest more in education in order to promote healthier lives and healthier food choices, as well as to help people make the right lifestyle choices, because several of the non-communicable diseases are preventable. In the long term, by implementing the 2030 Agenda for Sustainable Development and the SDGs, we can reduce the enormous costs of treatments associated with non-communicable diseases, which in turn could contribute significantly to meaningful economic development. It is worth the investment so that we can protect our most critical national asset — our people. In all our efforts, they matter most.
Many of the difficulties that I have outlined have been made less burdensome because the Government and the people of Saint Kitts and Nevis have been fortunate enough to have benefited from some durable and meaningful partnerships, which have been integral to our efforts to build resilience, transform our country, modernize our economy, upgrade our workforce, educate our people and empower our citizenry. There have also been outstanding models of South-South cooperation worthy of emulation. For example, Cuba’s support to the developing world in education and training, health care, agriculture and heritage development dwarfs the assistance of many economically advanced countries. Venezuela’s Bolivarian energy outreach through Petro Caribe is an important model. There must be a greater commitment to share prosperity.
Additionally, in the past three decades, the tangible support of the Government and the people of Taiwan has been remarkable. Taiwan has stood shoulder to shoulder with the Government and the people of Saint Kitts and Nevis and remains steadfast in its commitment to support our determination to meet our people-empowerment agenda. Their help and solidarity touch almost every facet of life in our twin-island federation. Such advantages and benefits should not be limited to a few countries. I know that Taiwan is eager to share its progress and development successes with the rest of the world. I therefore recommend new opportunities for Taiwan and its people to be warmly welcomed and integrated into the international fraternity of nations as a global player whose commitment to the principles of democracy, peace and people empowerment can touch many more lives.
The future of our planet and our citizens cannot be outsourced to any one country or group of countries. In today’s highly interdependent and integrated world, that future is our collective commons, demanding the full engagement of all countries and their citizens.
Lastly, I would like to sound a cautionary note. My Government, like most of the international community, believes that the recent nuclear tests conducted by the Democratic People’s Republic of Korea constitute a threat to peace and security on the Korean peninsula and in the world in general. Such nuclear tests violate Security Council resolution 2270 (2016) and the well- established regime relating to the non-proliferation of nuclear weapons. Saint Kitts and Nevis stands resolutely with those who seek to ensure a peaceful world free of the ravages of war and violence.
Despite the many challenges we face, I am convinced that we can achieve our individual goals by working together as an international community to make the right decisions and triumph over adversity. Now is the time for a bolder and grander vision of partnership. As the peoples of the world, we joined together to celebrate our achievement in the SDGs. As the peoples of the world, we achieved a landmark climate deal at the Paris Conference on Climate Change. They are examples of what we can do working together for the ultimate benefit of all. Let us now, therefore, resolve to achieve even greater success in the years leading up to 2030.
